Citation Nr: 9921240	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-47 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary heart disease 
or hypertension.

2.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his mother



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 1994 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied the veteran's claim of a rating greater than 30 
percent for his service-connected PTSD.  This matter also comes 
to the Board following a November 1995 RO decision that denied 
service connection for coronary heart disease or hypertension 
secondary to PTSD.

In addition to the issues cited on the cover page of this 
decision, the veteran, in a March 1998 statement, raised the 
issues of entitlement to secondary service connection for 
diabetes mellitus and entitlement to a total rating based on 
individual unemployability.  These issues have not been developed 
for appellate review and are not intertwined with the issues on 
appeal.  Accordingly, they are referred to the RO for appropriate 
action.

(The issue of an increased rating for the veteran's service-
connected PTSD will be addressed in the remand that follows this 
decision.)


FINDING OF FACT

No competent medical evidence has been submitted showing that 
coronary heart disease or hypertension is attributable to 
military service or to already service-connected disability.


CONCLUSION OF LAW

The claim of service connection for coronary heart disease or 
hypertension is not well grounded.  38 U.S.C.A. §§  1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected PTSD caused and/or aggravated his heart 
disorder.  Alternatively, it is alleged that the veteran's heart 
disease and hypertension are directly related to events in 
military service.  It is also requested that the veteran be 
afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  Only if 
the claimant meets this burden does VA have the duty to assist in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Epps v. Gober, 126 F. 3d 1464, 1468-69 
(Fed. Cir. 1997).  If the veteran does not meet the initial 
burden, the appeal must fail because, in the absence of evidence 
sufficient to make a claim well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that suggests 
more than a purely speculative basis for granting entitlement to 
the requested benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992).  Evidentiary assertions accompanying a claim for 
VA benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is beyond 
the competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy v. Derwinski, 1 Vet. App. 71, 81 
(1990).  A veteran cannot meet this burden merely by presenting 
lay testimony, because laypersons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495. 

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a nexus 
between the in-service injury or disease and current disability.  
The third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309 (1998); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Furthermore, controlling laws and regulations provide that 
service connection may be granted where disability is proximately 
due to or the result of already service-connected disability.  
38 C.F.R. § 3.310 (1998).  Compensation is also payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Available service medical records are negative for complaints, 
diagnosis, or treatment for coronary heart disease or 
hypertension.  Voluminous private treatment records, dated from 
August 1974 to April 1995, and VA treatment records, dated from 
October 1988 to July 1998, show the veteran's complaints, 
diagnoses, and/or treatment for chest pain beginning in November 
1974 (see private treatment records dated in November 1974, 
February 1980 (anxiety diagnosed), and April 1995; VA treatment 
records dated in November 1990, June 1992, January 1996, March 
1996, May 1996, and February 1998).  They also show complaints, 
diagnoses, and/or treatment for hypertension first diagnosed in 
April 1995 (see April 1995 Green County Memorial Hospital 
emergency department report and April 1996 VA examination 
report).  The available records also show treatment following a 
1995 myocardial infarction.

At an October 1995 VA examination, the veteran reported that he 
had been diagnosed with hypertension since April 1995.  He was 
also told that he had coronary artery disease.  His medications 
included Nitroglycerin and Nifedipine (he had to discontinue 
Nifedipine because of adverse side effects).  The veteran 
complained of chest pains and occasional dyspnea on exertion.  
Examination revealed no acute distress.  Blood pressure in a 
sitting position was 160/100, recumbent was 160/105, and standing 
was 150/110.  There was no clinical evidence of cardiac 
enlargement.  The diagnoses were history of coronary artery 
disease and uncontrolled essential hypertension.  The examiner 
opined, "I cannot with certainty offer an opinion as to the 
relationship of his PTSD, hypertension or coronary artery 
disease, however the possibility exists." 

Subsequently, the RO sought clarification as to the relationship, 
if any, between the veteran's service-connected PTSD and heart 
disease or hypertension.  In November 1995,  the following 
statement from a VA physician was received.

The veteran's folder was reviewed.  I agree 
with the diagnosis of essential 
hypertension made on a VA exam dated 10-5-
95.  The exact cause of essential 
hypertension (also called primary 
hypertension) is not known, but heredity is 
a well established predisposing factor in 
the development of essential hypertension.  
The medical records show that the veteran 
has a family history (father) of 
hypertension.  Based on the medical 
evidence and accepted medical principles, 
it is my opinion that the veteran's 
hypertension is due to essential 
hypertension and not caused by post[-] 
traumatic stress disorder.  

Thereafter, the record on appeal shows that the veteran underwent 
VA examinations in February 1996 and December 1996.  The February 
1996 examination is only significant to the extent that it 
revealed the veteran's treatment history for his heart disorder 
and reports current diagnoses--atherosclerotic heart disease, 
history of an extensive anterior septal wall myocardial 
infarction in December 1995, hyperlipidemia, and hypertension.  
Similarly, the December 1996 VA examination is significant only 
to the extent that it revealed that the veteran had a history of 
a heart condition. 

The veteran appeared at several hearings on appeal.  However, the 
only relevant testimony given as to his claim of service 
connection for heart disease or hypertension was that he had had 
two heat attacks in either January 1995 or January 1996 and had 
had an angioplasty as well as a cardioplasty performed. 

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records on 
appeal includes a medical nexus opinion that tends to show a 
relationship between a current disability (hypertension or 
coronary heart disease) and military service or an already 
service-connected disability.  In short, what the veteran and his 
representative request in this case is that the Board resort to 
conjecture in order to find that the veteran's heart disease or 
hypertension was caused or aggravated by his service-connected 
PTSD.  While the October 1995 VA examiner reported that a 
possibility existed of a relationship between the veteran's 
service-connected PTSD and heart disease or hypertension, a claim 
of service connection may not be found to be well grounded on the 
basis of mere possibility.  38 C.F.R. § 3.102 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 
5 Vet. App. 237, 241 (1993); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); Utendahl v. Derwinski, 
1 Vet. App. 530, 531 (1991).  Therefore, the veteran's claim of 
service connection for coronary heart disease or hypertension 
must be denied as not well grounded. 

As mentioned above, no medical opinion has been presented that 
tends to show a relationship between current disability and 
military service, or between current disability and continued 
symptoms since service.  Clyburn v. West, 12 Vet. App. 296 
(1999).  In addition, the Board notes that pertinent laws and 
regulations provide that certain disabilities, such as 
cardiovascular-renal disease, including hypertension, will be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  However, there is no evidence 
in the record that such a disease process manifested itself 
within this presumptive period.  Therefore, this statutory 
presumption does not aid the veteran in establishing a well-
grounded claim.

In reaching its conclusions in this case, the Board has not 
overlooked the statements provided by the veteran and his wife.  
However, while a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability, lay 
opinion as to medical etiology, a question integral to the 
underlying claim of service connection, is not helpful.  See 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); Bostain v. West, 
11 Vet. App. 124 (1998) (someone qualified by knowledge, 
training, expertise, skill, or education must provide evidence 
regarding medical knowledge); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  Furthermore, the Board is not required 
to accept evidence that is simply information recorded by a 
medical examiner, unenhanced by medical opinion.  LeShore v. 
Brown, 8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Accordingly, the lay assertions regarding medical 
etiology do not constitute competent evidence sufficient to make 
the veteran's claim well grounded.

The veteran's representative has requested consideration of the 
benefit-of-the-doubt doctrine; however, this doctrine does not 
apply until after the veteran has submitted a well-grounded 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for coronary heart disease or hypertension is 
denied.


REMAND

Turning to the issue of entitlement to an increased rating for 
PTSD, the Board finds that this issue must be remanded in order 
to obtain clarification as to the extent it adversely affects 
employability.  Specifically, the Board observes that a May 1993 
VA examiner opined that the veteran "suffer[s] from PTSD, 
depressive symptoms and a report of chronic back pain.  He has 
been unable to maintain gainful employment . . . due to these 
symptoms."  

The veteran's ability to maintain employment is critical in 
determining the severity of his disability under both new and old 
criteria for evaluating psychiatric disorders.  See 38 C.F.R. 
§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 (1998).  
However, the May 1993 examiner provided no specificity as to 
whether the veteran's service-connected PTSD, acting alone, 
caused his inability to maintain employment.  Moreover, 
clarification as to this point is not found in the subsequent VA 
examinations or in the voluminous VA treatment records found in 
the record on appeal.  Therefore, the Board concludes that VA's 
duty to assist requires that his claim be remanded for a 
clarifying VA examination.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted to 
base decisions on its own unsubstantiated medical conclusions); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994).

The Board also observes that, in March 1989, the RO received 
records that put it on notice that the veteran had applied for 
Workers' Compensation disability benefits.  However, medical 
evidence filed by the veteran in support of that claim was not 
obtained by the RO.  Additionally, the veteran filed with the RO 
a June 1991 decision from the Social Security Administration 
(SSA) that included an index of medical evidence which was filed 
in support of that claim.  However, this medical evidence was 
neither filed by the veteran nor obtained by the RO.  
Furthermore, in a December 1998 statement in support of claim, 
the veteran reported that he had more recent medical records 
regarding his treatment for PTSD which had not been associated 
with the record on appeal.  Therefore, before appellate 
consideration of the increased rating claim for PTSD may go 
forward, the RO should seek to obtain these records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The 
veteran should be asked about all sources 
of records which may document treatment or 
evaluation for his PTSD.  The RO should 
take action to obtain any such records.  
38 C.F.R. § 3.159 (1998).

2.  The RO should also obtain the records 
pertinent to the veteran's claim for SSA or 
Workers' Compensation benefits, as well as 
the medical records relied upon to 
adjudicate such claims.

3.  The RO should then schedule the veteran 
for a VA psychiatric examination.  The 
examiner should review the entire claims 
folder, provide an opinion as to all 
symptoms attributable to PTSD only, and, to 
the extent feasible, provide an opinion as 
to the effect of all manifestations of PTSD 
on the veteran's social and industrial 
adaptability.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  
Additionally, a GAF score should be 
provided, and the examiner should explain 
its meaning.

4.  The RO should then review the claim.  
Consideration should include both the old 
and new criteria for rating psychiatric 
disability, with application of those more 
favorable to the claim.  If the benefit 
sought is denied, a supplemental statement 
of the case (SSOC) should be issued.

After the veteran has been given an opportunity to respond to the 
SSOC, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the veteran 
until further notice is received.  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

